Billings, C J.,
concurring. Although I concur with the majority’s result, I do not believe that its ruling is mandated by our holding in Soucy v. Soucy Motors, Inc., 143 Vt. 615, 471 A.2d 224 (1983). 32 V.S.A. § 4461(a) is plain and unambiguous; the legislature established a specific tax appeal court in the superior court wherein “[t]he appeal . . . shall be heard by the presiding judge, sitting alone and without jury.” 32 V.S.A. § 4461 (a). This language, and not Souey, clearly requires that the instant tax appeal be tried again because the court below was not properly constituted.
Additionally, insofar as Monti v. Town of Northfield, 135 Vt. 97, 369 A.2d 1373 (1977), is inconsistent with the Court’s holding here, it should be overruled.